Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/100993 
    
        
            
                                
            
        
    

Parent Data15100993, filed 06/02/2016 and having 2 RCE-type filings thereinis a national stage entry of PCT/IL14/51052 , International Filing Date: 12/04/2014PCT/IL14/51052 Claims Priority from Provisional Application 61911478, filed 12/04/2013 Child Data16874047, filed on 05/14/2020 is a continuation in part of 15100993 , filed on 06/02/2016 and having 2 RCE-type filings therein






Final Office Action 

Claims 32, 36, 39-45, 53 and 57-69 are pending.
Amendments in claims are entered.  
Claims 36, 39-44, 57, 58, 61  and  64-69 were withdrawn from consideration as non-elected invention. .
No claim is allowed.
Claims 32, 45, 53, 59, 60, 62 and 63 were rejected. 


Election of Species:

N-methyl glutamine as amine (Meglumine salt)
Previously, Applicants elected group I drawn to compounds, without traverse, claims 32-38 and 45. Applicants elected N-methyl glutamine as amine (Meglumine salt) as species with traverse. Compounds were examined, method were withdrawn from consideration as non-elected invention.  Method claims will be joined with the same scope of compound claims when the compounds will be considered allowable under the conditions as cited in restriction requirement.
The reference teach specific amine N-methylglucamine (elected species) salts of various steroids and its advantages which embraces Applicants claimed invention.  See the entire documents. These references teach such combinations which embraces Applicants claimed invention. 

Claim Rejections - 35 USC § 103

Claims, 32, 45, 53, 59, 60, 62, 63 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Gilat et al (US 20120214872), Gilat et al.(WO 2010/086864, IDS ref. dated 01/04/2018 pages 45), Lange et al. (Lange et al. (Journal of Pharmaceutical Sciences, Soluble Steroids I Sugar derivatives, Vol. 51, No. 11, pp. 1102-1106, November 1962, previously cite in parent case, 892) and further in view of  Gilat (20090149537 A1, 12/09/2021, Other reference)).  See for Aramchol [0054]. . These references teach specific amine N-methylglucamine (elected species) salts of various steroids with amino acids. The reference also teach the advantages of making steroid salts with amino acids and further advantages of making such compounds to enhance the stability, solubility without any toxic effects. 

The reference teach specific amine N-methylglucamine (elected species) salts of various steroids and its advantages which embraces Applicants claimed invention.  See the entire documents. These references teach such combinations which embraces Applicants claimed invention. See the entire documents.


    PNG
    media_image1.png
    320
    512
    media_image1.png
    Greyscale


Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

Amended claim 32
	In regards to claim 32, Gilat (US ‘872) teaches Aramchol, compound of general formula II is 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-acid and its conjugated form in position 24 with a suitable amino acid,  Gilat (US ‘872) teaches the amine salts of Aramchol for treating a disease or disorder associated with altered glucose metabolism or insulin action in a subject in need thereof.
.Claim 32 was amended to replace acid by oate.  
 Gilat teaches bile acids and bile salts fatty acid conjugates (bile acid or bile salt fatty acid conjugate) of general formula II:  W-X-G  in which G is a bile acid or bile salt radical, which is optionally conjugated in position 24 with a suitable amino acid, W stands for one or two fatty acid radicals, each having from 14-22 carbon atoms, and X is a suitable bonding member or a direct C.dbd.C bond between G and each W, said suitable bonding member being selected from the group consisting of NH, O, P and S. The disease or disorder associated with altered glucose metabolism is selected from the group consisting of hyperglycemia, diabetes, insulin resistance and obesity. (Abstract).
	It teaches composition  and method for treating a disease or disorder associated with altered glucose metabolism or insulin action in a subject in need thereof, said method comprising the step of administering to the subject a BAFAC (bile acid or bile salt fatty acid conjugate) of general formula: W-X-G in which G is a bile acid or bile salt radical, which is optionally conjugated in position 24 with a suitable amino acid, W stands for one or two fatty acid radicals, each having from 14-22 carbon atoms, and X is a suitable bonding member or a direct C.dbd.C bond between G and each W, said suitable bonding member being selected from the group consisting of NH, O, P and S, wherein the disease or disorder associated with altered glucose metabolism is selected from the group consisting of hyperglycemia, diabetes, insulin resistance and obesity.  (Claim 1).  
Claim 2 of the reference Gilat is drawn when bonds are made with NH.  These compounds were useful to treat obesity (See claims 16 and 17).

Ascertainment of the Difference between Scope the Prior Art (MPEP §2141.012)
	Gilat (US ‘872) teaches the amine salts of Aramchol for treating a disease or disorder associated with altered glucose metabolism or insulin action in a subject in need thereof as cited above.
Gilat does not explicitly teach salt of specific amine N-methylglucamine  (Elected species)

In regards to claim 1, Gilat et al. WO '864 teaches 3-. beta. -arachidylamido-7. alpha., 12. alpha. -dihydroxy-5. beta. -cholan-24-oic acid.  See claims 9 and 20 of the ref.  Claim 10 and 21 is drawn to specific compounds which includes 3-. beta. -arachidylamido-7. alpha., 12. alpha. -dihydroxy-5. beta. -cholan-24-oic acid. (See claims 1,1 0 and 21).
WO Ref. bile acid or bile salt is conjugated to an amino acid. (Claims, 1, 12 and 20).
	Gilat teaches combination of amino acids (See lines 15-31, page 17, lines 1 -15 on page 18 where a large number of amino acids are listed.  It teaches amorphous salt of Aramchol, amino acid and lysine salt, one skilled in the art would apply simple reaction reacting an acid and amine as taught by pi art. In regards to amorphous salt, a person a skilled in the art would be able to make crystalline or amorphous salts at the time the invention was filed. Also shown above where carboxy group is expected to react with an amine.
It would have been obvious to one skilled in the art at the time the invention was filed would select any amino acid as needed and combine with a steroid having COOH at 24-position.
Gilat teaches advantages of using Aramchol increased cholesterol efflux from human astrocyte brain cells. (Figure 2, page 32).
It would have been obvious to one skilled in the art at the time the invention was filed would make Aramchol salts with COO (negative charge) of Aramchol and an amine with a positively charged. Aramchol is negatively 10 and 21 is drawn to specific compounds which includes 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. (See claims 1, 10 and 21).
Gilat (WO) teaches combination of amino acids. The term "amino acids" refers to both the naturally occurring amino acids and other unnaturally amino acids including both optically active (D and L) forms as well as racemic derivatives. As contemplated herein, the amino acids may be conjugated to the bile acid or bile salt by forming an amide bond between the carboxyl group of the bile acid (or bile salt) and the amino group of the amino acid. The naturally occurring amino acids are, e.g., glycine, alanine, valine, leucine, isoleucine, serine, methionine, threonine, phenylalanine, tyrosine, tryptophan, cysteine, proline, histidine, aspartic acid, asparagine, glutamic acid, glutamine, lysine, arginine, hydroxy lysine, (See lines 15-31, page 17, lines 1 -15 on page 18 where a large number of amino acids are listed which includes listed amino acids.)
It would have been obvious to one skilled in the art at the time the invention was filed would select any amino acid as needed and combine with a steroid having COOH at 24-position or any other position. Gilat teaches advantages of using Aramchol increased cholesterol efflux from human astrocyte brain cells. (Figure 2, page 32).  It would have been obvious to one skilled in the art at the time the invention was filed would make Aramchol salts with a positive charged amine. Aramchol is negatively charged by losing H from COOH group ready to react with an amine.
In regards to claims drawn to a salt with N-methylglucamine (meglumine), Lange et al. wherein the salt is N-methylglucamine, (meglumine) salt, and wherein AUCss of the salt is between 120,000-170,000 ng*h/mL. (Claim 7) and wherein the AUCss is 144,295 ng*h/mL (claim 8).   In example 1, of Gilat et al. (WO) target dose level of 16uCi/ml (40uCi/kg). It teaches advantages of using Aramchol which  increases cholesterol efflux from human astrocyte brain cells (ccf-sttgl I cell line). The maximal effect of Aramchol was reached at concentrations 5-l0gg/ml Aramchol. Lower efflux levels were demonstrated at a concentration of 2pg/ml Aramchol. Higher Aramchol concentrations (20 gg/ml) showed a decrease in cholesterol efflux.
A person skilled in the art would find an appropriate dose, timing and duration to get the results as needed depending on the need of a patient.  The range of AUCss of the salt is between 120,000-170,000 ng*h/mL and 144,295 ng*h/mL (as in claims 7 and claim 8) would depend on situation and need.     Figure 3 shows the direct effect of a FABAC molecule, Aramchol, on cholesterol efflux from astrocyte brain cells.  Figure 4 shows the direct effect of a FABAC molecule, Steamchol, on cholesterol efflux from astrocyte brain cells. Advantageously, said effect was achieved at low I concentrations.  See all examples.  See also lines 5-23, page 10 of WO reference.  See figures 1-7 for dose level and other data.
Lange was added because it specifically teaches conjugate of bile acid with N-methylglucamine.
Lange teaches a conjugate of bile acid with N-methylglucamine, it preparation. It teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone acetonide and hexesterol. See solubility data is disclosed in table III and sugar derivative as in table I in Lange et al. 
See the formation of salt with an amine and steroid attachment in the beginning of the obviousness rejection on page 5. 
Lange et al.  teaches further advantages of using N-methyl-glucamine and a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102).3-. beta. -arachidylamido-7. alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. Therefore, it would have been obvious to a person skilled in the art to improve solubility of Aramchol a known bile acid by producing a salt of 3(3-arachidylamido-7a,12a-dihydroxy-5(3-cholan-24-oic acid with an amine such as N-methyl-glucamine because the compounds and amines conjugates are taught by Gilat and motivation to use N-methyl-glucamine is provided by Lange.
For methods of making see the amine derivatives (experimental section). 
Gilat teaches a method for treating a disease or disorder associated with altered glucose
metabolism or insulin action in a subject, said method comprising the step of administering to
the subject a BAFAC (bile acid or bile salt fatty acid conjugate) of general formula II W-X-G.
including a conjugate of arachidic and cholic acid (at position 3) using an amide bond ,C-20
BAFAC, Aramchol, wherein the Aramchol component is present in an amount of 100-300 mg
(examples 5, 3.3). The disease or disorder associated with altered glucose metabolism is
selected from the group consisting of hyperglycemia, diabetes, insulin resistance and obesity
(abstract).
In regards to amounts Gilat (2009) discloses uses of certain bile acid or bile salt fatty acid conjugates, including Aramchol., at a dose of 150 mg/kg/day (example 3.3)..
Motivation to make N-methylglucamine salt of 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid (Aramchol) would have been obvious to one skilled in the art at the time the invention was filed for the reasons cited above.
Therefore, a person skilled in the art would easily make the salt of 3beta-arachidylamido-7a, 12a-dihydroxy-5-beta-cholan-24-oic acid with a positively charged amine as claimed. Lange t teaches various advantages of using N-methyl-glucamine. 
Lange teaches rutin with N-methylglucamine was nontoxic, stable, and water soluble ( (3rd para in col. 1 on page 1102).
Gilat teaches a method for treating a disease or disorder associated with altered glucose
metabolism or insulin action in a subject, said method comprising the step of administering to
the subject a BAFAC (bile acid or bile salt fatty acid conjugate) of general formula II W-X-G.
including a conjugate of arachidic and cholic acid (at position 3) using an amide bond ,C-20
BAFAC, Aramchol, wherein the Aramchol component is present in an amount of 100-300 mg
(examples 5, 3.3). The disease or disorder associated with altered glucose metabolism is
selected from the group consisting of hyperglycemia, diabetes, insulin resistance and obesity
(abstract).
In regards to amounts Gilat (2009) discloses uses of certain bile acid or bile salt fatty acid conjugates, including Aramchol., at a dose of 150 mg/kg/day (example 3.3).

It would have been obvious to one skilled in the art at the time the invention was filed Lange et al. Gilat et al (US 20120214872), Gilat et al. (WO (WO 2010/086864, IDS ref. dated 01/04/2018 in parent 15/100993, pages 45), Lange et al. (Lange et al. (Journal of Pharmaceutical Sciences, Soluble Steroids I Sugar derivatives, Vol. 51, No. 11, pp. 1102-1106, November 1962, previously cite in parent case, 892) and Gilat dated 12/089/2021, 6 pages, other ref. cited).

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)
It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to prepare an amine salt of 3beta-arachidylamido-7a, 12a-dihydroxy-3b-cholan-24-oic acid (Aramchol) conjugated with N-methyl-glucamine because Gilat teaches the same 3beta-arachidylamido-7a, 12a-dihydroxy-5b-cholan-24-oic acid conjugated with amino acid. A person skilled in the art would apply the teachings of Raymond which clearly provides a motivation to prepare quaternary or other salts of Aramchol for improving the solubility.
One skilled in art would apply the teachings of Lange to prepare a conjugate of bile acid with N-methylglucamine because it teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone acetonide and hexesterol. See solubility data is disclosed in table III and sugar derivative as in table I in Lange et al. See for methods of making the amine derivatives (experimental section). Lange teaches further advantages of using N-methyl-glucamine and a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102).3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. Therefore, it would have been obvious to a person skilled in the art to improve solubility of Aramchol a known bile acid by producing a salt of 3(3-arachidylamido-7a,12a-dihydroxy-5(3-cholan-24-oic acid with an amine such as N-methyl-glucamine because the compounds and amines conjugates are taught by Gilat and motivation to use N-methyl-glucamine is provided by Lange.
One skilled in art would have reasonable expectation of success to apply the teachings of the references cited above and  Lange to prepare a conjugate of bile acid with N-methylglucamine because it teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone acetonide and hexesterol with solubility data is disclosed in table III and sugar derivative as in table I in Lange et al where the methods of making the amine derivatives (experimental section). 
Motivation is provided by Lange et al as it teaches the advantages of using N-methyl-glucamine which is the elected species.  Since Lange et al. teaches that a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102), 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid.
Thus, N-methylglucamine salt of 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid would have been obvious to one skilled in the art at the time the invention was filed for the reasons cited above.
.Raymond et al. teaches various quaternary salts of steroids. A person skilled in the art would have reasonable expectation of success to prepare salts of any steroid with amines or other compounds.  Nothing unobvious was noted.   Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to improve the solubility of Aramchol with an amine.
Consistent with the reasoning cited above one skilled in art would have reasonable expectation of success to apply the teachings of the references cited above and  Lange to prepare a conjugate of bile acid with N-methylglucamine because it teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone acetonide and hexesterol with solubility data is disclosed in table III and sugar derivative as in table I in Lange et al where the methods of making the amine derivatives (experimental section). 
Motivation is provided by Lange et al as it teaches the advantages of using N-methyl-glucamine which is the elected species.  Since Lange et al. teaches that a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102), 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSRI nt’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

2nd Obviousness Rejection

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 32, 45, 53, 57-61 are rejected under 35 U.S.C. 103 as being unpatentable over 
Raymond et al. (US Patent 2,252,863), Lange et al. (Journal of Pharmaceutical Sciences, Soluble Steroids I Sugar derivatives, Vol. 51, No. 11, pp. 1102-1106, November 1962, 892, Labelled as II). And Gilat (2009149537 (A1, dated 12/09/2021, Other reference). 
These references teach specific amine N-methylglucamine (elected species) salts of various steroids and its advantages which embraces Applicants claimed invention.  See the entire documents. 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
In regards to claim 32, Gilat et al. teaches 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid conjugated to an amino salt. 
Ascertainment of the Difference between Scope the Prior Art (MPEP §2141.012)
 with specific amine N-methylglucamine which is the elected species. 

Lange t(II) teaches various advantages of using N-methyl-glucamine. 
Lange (II) teaches  rutin with N-methylglucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102).

Raymond (Lines 26-32, col 1; lines 40-44 in col. 2 on page 1, and lines 40-45 in col. 3 on page 3) teaches cholanic acid ammonium improve water solubility.  These compounds produce a persistent stable foam and stabilize emulsions and dispersions of water insoluble solids or liquids. These are prepared by quaternary ammonium compounds with a bile acids such as cholanic acid by elimination carboxylic acid.  (Lines 22-44, page 1 in col. 2).  See examples 1-8, lines 56-72, on page 2. Claims 1-5.
Raymond teaches a series of quaternary ammonium compounds which contain as one of the radicals attached to the nitrogen atom a cholanyl or a mono -hydroxy or poly- hydroxy cholanyl group. These groups may be defined as being derived from synthetic or naturally occurring unconjugated bile acids (such as cholic or cholanic acids) by the elimination of the carboxyl group therefrom, the point of attachment of these groups to the nitrogen atom of the quaternary ammonium salt being that at which the carboxyl group had been attached in the acid form which the group had been derived. Such derivatives of quaternary ammonium compounds useful in the arts, particularly as therapeutic agents and as agents for the lowering of the surface tension of water or dilute acid solutions (page 1 column 1 lines 26- 32). The property of quaternary ammonium compounds to produce a persistent and stable foam and in their ability to stabilize emulsions and dispersions of water-insoluble solids or liquids.(page 1 column 2 lines 40-44)
Raymond further teaches that changing the anion of the inorganic acid portion of the said molecules results in relatively little effect on the properties of the compounds (page 3 column 1 lines 40-45).   
It would have been obvious to one skilled in the art to make salt of 3(3-arachidylamido-7a,12a-dihydroxy-5(3-cholan-24-oic acid with an amine because it also teaches quaternary ammonium compounds contain bile acids (such as cholic ) which can lower of the surface tension of water or of aqueous solutions.  Raymond et al. teaches various quaternary salts of steroids. It would have been obvious to one skilled in the art at the time the invention was filed to improve the solubility of Aramchol with an amine.
Lange (II) teaches that aqueous solubility of parent compounds increases 8 to 13 times by making salts of glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone actinide and hexesterol. (Abstract).  See solubility data in table III.
Sugar derivative as in table I of Lange et al. (II) See for methods of making the amine derivatives (experimental section). Lange teaches further advantages of using N-methylglucamine. It teaches that a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102). These properties provide motivation to select N-methylglucamine from amino acids for conjugation to 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. 
Gilat (2009/0149537, IDS reference dated 12/09/2021, 6 pages).   Gila teaches use of Bile Acid or Bile Salt Fatty Acid Conjugates which includes Aramchol.  See claim 3 where specifically 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. (Aramchol It teaches treatment  by Aramchol 150 mg/kg/day of BAFAC by gavage. The BAFAC used in all these hyperglycemia studies was a conjugate of arachidic and cholic acid (at position 3) using an amide bond (C-20 BAFAC, Aramchol).[0054].  See the entire document. claims 1-14 and example 3. See especially abstract, [0001]-[0012]. 

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to prepare an amine salt of 3beta-arachidylamido-7a, 12a-dihydroxy-3b-cholan-24-oic acid (Aramchol) conjugated with N-methyl-glucamine because Gilat teaches the same 3beta-arachidylamido-7a, 12a-dihydroxy-5b-cholan-24-oic acid conjugated with amino acid. One skilled in the art would apply Raymond et al teaches that amine salts are known to improve solubility of Aramchol. 

A person skilled in the art would apply the teachings of Raymond which clearly provides a motivation to prepare quaternary or other salts of Aramchol for improving the solubility. It teaches cholanic acid ammonium improve water solubility.  These compounds produce a persistent stable foam and stabilize emulsions and dispersions of water insoluble solids or liquids. These are prepared by quaternary ammonium compounds with a bile acids such as cholanic acid by elimination carboxylic acid  Raymond teaches a series of quaternary ammonium compounds which contain as one of the radicals attached to the nitrogen atom a cholanyl or a mono -hydroxy or poly- hydroxy cholanyl group. These groups may be defined as being derived from synthetic or naturally occurring unconjugated bile acids (such as cholic or cholanic acids) by the elimination of the carboxyl group therefrom, the point of attachment of these groups to the nitrogen atom of the quaternary ammonium salt being that at which the carboxyl group had been attached in the acid form which the group had been derived.   These derivatives of quaternary ammonium compounds useful in the arts, particularly as therapeutic agents and as agents for the lowering of the surface tension of water or dilute acid solutions (page 1 column 1 lines 26- 32). The property of quaternary ammonium compounds to produce a persistent and stable foam and in their ability to stabilize emulsions and dispersions of water-insoluble solids or liquids.  Raymond further teaches that changing the anion of the inorganic acid portion of the said molecules results in relatively little effect on the properties of the compounds (page 3 column 1 lines 40-45).   Therefore, it would have been obvious to one skilled in the art to make salt of 3(3-arachidylamido-7a,12a-dihydroxy-5(3-cholan-24-oic acid with an amine because it also teaches quaternary ammonium compounds contain bile acids (such as cholic ) which can lower of the surface tension of water or of aqueous solutions.
Gilat provides motivation and provides  a method for treating a disease or disorder associated with altered glucose
metabolism or insulin action in a subject, said method comprising the step of administering to
the subject a BAFAC (bile acid or bile salt fatty acid conjugate) of general formula II W-X-G.
including a conjugate of arachidic and cholic acid (at position 3) using an amide bond ,C-20
BAFAC, Aramchol, wherein the Aramchol component is present in an amount of 100-300 mg
(examples 5, 3.3). The disease or disorder associated with altered glucose metabolism is
selected from the group consisting of hyperglycemia, diabetes, insulin resistance and obesity
(abstract).
In regards to amounts Gilat (2009) discloses uses of certain bile acid or bile salt fatty acid conjugates, including Aramchol., at a dose of 150 mg/kg/day (example 3.3).
One skilled in art would apply the teachings of Lange to prepare a conjugate of bile acid with N-methylglucamine because it teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone acetonide and hexesterol. See solubility data is disclosed in table III and sugar derivative as in table I in Lange et al. See for methods of making the amine derivatives (experimental section). Lange teaches further advantages of using N-methyl-glucamine and a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102).3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. Therefore, it would have been obvious to a person skilled in the art to improve solubility of Aramchol a known bile acid by producing a salt of 3(3-arachidylamido-7a,12a-dihydroxy-5(3-cholan-24-oic acid with an amine such as N-methyl-glucamine because the compounds and amines conjugates are taught by Gilat and motivation to use N-methyl-glucamine is provided by Lange.
Therefore, N-methylglucamine salt of 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid would have been obvious to one skilled in the art at the time the invention was filed for the reasons cited above.
.Raymond et al. teaches various quaternary salts of steroids. A person skilled in the art would have reasonable expectation of success to prepare salts of any steroid with amines or other compounds.  
One skilled in the art would consider making a salt of Aramchol with an amine to improve the solubility of Aramchol as well as advantages of amine salts. . Raymond does teach cholanic acid ammonium improve water solubility.  These compounds produce a persistent stable foam and stabilize emulsions and dispersions of water insoluble solids or liquids. These are prepared by quaternary ammonium compounds with a bile acids such as cholanic acid by elimination carboxylic acid.  (Lines 22-44, page 1 in col. 2).  See examples 1-8, lines 56-72, on page 2. Claims 1-5.  
Raymond et al. teaches various quaternary salts of steroids. 
Lange teaches that aqueous solubility of parent compounds increases 8 to 13 times by making salts of glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone actinide and hexesterol. (Abstract).  See solubility data in table III.


    PNG
    media_image2.png
    221
    437
    media_image2.png
    Greyscale

Sugar derivative as in table I of Lange et al. See for methods of making the amine derivatives (experimental section). Lange teaches further advantages of using N-methylglucamine. It teaches that a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102). These properties provide motivation to select N-methylglucamine from amino acids for conjugation to 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. 
In regards to claim 59, Aitipamula et al. teaches crystallization of active ingredients (APIs). It teaches crystalline and amorphous forms both exist in APIs. See scheme 1 on page 2148. The salts exists in both forms amorphous and crystalline. Therefore, one skilled in the art would make any salts as desired. Jiang teaches crystallized compound
It would have been obvious to one skilled in the art at the time the invention was filed to prepare amorphous or crystalline forms of 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid amine salts because Jiang teaches crystalline bile acid, Gilat teaches amine salt of Aramchol and Aitipamula teaches that an active pharmaceutical can exist in both amorphous and crystalline forms. Therefore, one skilled in the art would know about crystalline and amorphous forms of the salts.
Obviousness was discussed in detail above.
Consistent with the reasoning cited above one skilled in art would have reasonable expectation of success to apply the teachings of the references cited above and  Lange to prepare a conjugate of bile acid with N-methylglucamine because it teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone acetonide and hexesterol with solubility data is disclosed in table III and sugar derivative as in table I in Lange et al where the methods of making the amine derivatives are disclosed. (experimental section). 
Motivation is provided by Lange et al as it teaches the advantages of using N-methyl-glutamine which is the elected species.  Since Lange et al. teaches that a complex of rutin with N-methyl-glutamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102), 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting 1st  rejection. 

Claims 32, 45, 53, 59, 60, 62, 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8 and 18-22 of copending Application No. 16874047. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Amended claim 7 is drawn to a salt of 3B-arachidylamido-7a, 12a-dihydroxy-5B-cholan-24-
oate with a positively charged amine wherein said amine is N-methylglucamine (meglumine),
and wherein AUCss of the salt is between 120,000-170,000 ng*h/mL, wherein said salt is
suitable for pharmaceutical use at lower doses as compared with Aramchol free acid: or said
salt provides better pharmacokinetic properties when compared with Aramchol free acid and
when both said Aramchol free acid and salt are administered in the same dosage.
l) The salt of claim 7, wherein the AUCss is 144,295 ng*h/mL.
Instant claims are drawn to Aramchol amine salt with N-methylglucamine (elected species) as cited above.  The same salt is claimed in copending application.
It would have been obvious that the claims of the copending application contains the subject matter which is considered obvious.  New claims 18-22 in copending application 16/874047 are drawn to similar invention. Claims 18, 21 and 22 are drawn to single daily dose given to a human being.  It would have been obvious to one having skill in the art would find an appropriate dose for the required treatment. IN absence of any unexpected results instantly claimed invention is considered obvious to one skilled in the art. At the time the invention was filed.  
A terminal disclaimer will overcome the rejection.

Double Patenting 2nd rejection. 

Claims 32, 45, 53, 59, 60, 62, 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 1, 0849,911.   Although the claims at issue are not identical, they are not patentably distinct from each other and contain ratios1:1 and amounts about 10 to 400 mg, because instant claims are drawn to an amine salt with Aramchol which is considered obvious to one skilled in the art at the time the invention was filed.  The ratios and amounts are considered obvious in absence of any unexpected and unobvious results.   Applicant may consider to amend the claims or file a TD to overcome the DP rejections. 
Claim 1 of the issued patent is drawn to a composition of Aramchol and its salts with amines.

    PNG
    media_image3.png
    110
    290
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    338
    290
    media_image4.png
    Greyscale


See claim 5 where amine is N-methylglucamine (meglumine) with Aramchol. 
Therefore, the claims of US Patent are considered obvious over claims 7 and 8 of instant claims.
It would have been obvious to one skilled in the art at the time the invention was filed to make salt of amine with Aramchol especially with N-methylglucamine (meglumine) as instantly claimed.  
In order to overcome the double patenting rejection Applicant should file a terminal disclaimer. 

Response to Remarks

Applicants response to non-final office action (mailed on 06/10/2021) filed on 12/29/2022 with an IDS is acknowledged.  In addition, Applicants filed a supplemental response on 03/09/2022 with another  IDS is also acknowledged. 
Applicants arguments were fully considered but were not found persuasive.  Since new reference was added, arguments do not apply on this office action. Examiner respectfully disagrees with the arguments.  Raymond teaches quaternary ammonium salts of bile acid such as cholic and teaches the advantages of making amine salts as cholanic acid ammonium improve water solubility.  These compounds produce a persistent stable foam and stabilize emulsions and dispersions of water insoluble solids or liquids. These are prepared by quaternary ammonium compounds with a bile acids such as cholanic acid by elimination carboxylic acid.  Raymond teaches a series of quaternary ammonium compounds which contain as one of the radicals attached to the nitrogen atom a cholanyl or a mono -hydroxy or poly- hydroxy cholanyl group. These groups may be defined as being derived from synthetic or naturally occurring unconjugated bile acids (such as cholic or cholanic acids) by the elimination of the carboxyl group therefrom, the point of attachment of these groups to the nitrogen atom of the quaternary ammonium salt being that at which the carboxyl group had been attached in the acid form which the group had been derived.  Such derivatives of quaternary ammonium compounds useful in the arts, particularly as therapeutic agents and as agents for the lowering of the surface tension of water or dilute acid solutions (page 1 column 1 lines 26- 32). The property of quaternary ammonium compounds to produce a persistent and stable foam and in their ability to stabilize emulsions and dispersions of water-insoluble solids or liquids.(page 1 column 2 lines 40-44).  Raymond further teaches that changing the anion of the inorganic acid portion of the said molecules results in relatively little effect on the properties of the compounds (page 3 column 1 lines 40-45).   It would have been obvious to one skilled in the art to make salt of 3(3-arachidylamido-7a,12a-dihydroxy-5(3-cholan-24-oic acid with an amine because it also teaches quaternary ammonium compounds contain bile acids (such as cholic ) which can lower of the surface tension of water or of aqueous solutions.  Raymond et al. teaches various quaternary salts of steroids. It would have been obvious to one skilled in the art at the time the invention was filed to make a salt as taught by Raymond to improve the solubility of Aramchol with an amine. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/09/2021 and 03/09/2022-prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627